      Case 5:19-cv-00176-H Document 19 Filed 07/22/20               Page 1 of 6 PageID 75



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

 PHILLIP M. VELAZQUEZ,
 Institutional ID No. 175528

                                 Plaintiff,

 v.                                                           No. 5:19-CV-00176-H

 BRANDI CARSWELL,

                              Defendant.

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Plaintiff filed objections (Dkt. No. 17) and a motion to

amend his claim (Dkt. No. 18). The Court conducted a de novo review of the relevant

portions of the Magistrate Judge’s report. For the reasons stated below, Plaintiff’s

objections are overruled, his motion to amend is denied as futile, and the Court accepts the

findings, conclusions, and recommendation of the United States Magistrate Judge.

1.      Procedural History

        The Magistrate Judge found that Plaintiff’s factual allegations failed to state a claim

for deliberate indifference. As a result, the Magistrate Judge recommended that this Court

dismiss Plaintiff’s complaint under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

2.      Plaintiff’s Claim

        Plaintiff, proceeding pro se and in forma pauperis, filed a civil-rights action pursuant to

42 U.S.C. § 1983 against Defendant Brandi Carswell, alleging that she violated the Eighth

Amendment of the Constitution by acting with deliberate indifference to his serious medical
    Case 5:19-cv-00176-H Document 19 Filed 07/22/20               Page 2 of 6 PageID 76



needs during his detention at the Lubbock County Detention Center (LCDC). Plaintiff

claims that on July 31, 2019, he injured his right shoulder during a fight with another

inmate. (Dkt. No. 14 at 1.) Immediately after the altercation, Plaintiff was examined by

Carswell, who allegedly stated that “[he] was fine, and that [he] shouldn’t have been

fighting.” Id. Plaintiff alleges that Defendant Carswell “dismissed [him] back to general

population” instead of sending him to the infirmary. Id. at 1–2. Plaintiff claims that later

the same day, he submitted a sick call complaining of his shoulder injury, and an LCDC

nurse examined him and prescribed a sling, ice packs, pain relievers, and a double mattress.

Id. at 3. The following day, LCDC medical staff took x-rays of Plaintiff’ shoulder,

determined it was dislocated, and transported him to University Medical Center for

treatment. Id. Plaintiff claims that he was “forced to endure excruciatiang [sic] pain” for

fifty-six hours as a result of Carswell’s “poor speculation.” Id. at 1–2.

       Plaintiff filed a motion to amend his claims to bring them under the Fourteenth

Amendment rather than the Eighth Amendment. Because Plaintiff was a pretrial detainee

when his claim accrued, the Court analyzes his claim through the lens of the Fourteenth

Amendment due process clause. See Hare v. City of Corinth, 74 F.3d 633, 639 (5th Cir. 1996).

However, as noted by the Magistrate Judge, the deliberate-indifference standard is the same

whether applied under either the Eighth or Fourteenth Amendment. (Dkt. No. 15 at 4 n.2)

See Gibbs v. Grimmette, 254 F.3d 545, 548 (5th Cir. 2001). Thus, Plaintiff’s request to amend

his claim to reframe it under the Fourteenth Amendment does not meaningfully alter the

Court’s analysis. Permitting his requested amendment does not save his claim from

summary dismissal. Thus, the motion is denied as futile.



                                                2
     Case 5:19-cv-00176-H Document 19 Filed 07/22/20                Page 3 of 6 PageID 77



3.     The Court overrules Plaintiff’s objections and accepts the Magistrate Judge’s
       findings, conclusions, and recommendation.

       To make out a deliberate indifference claim, an inmate must first prove objective

exposure to a substantial risk of serious bodily harm. Gobert v. Caldwell, 463 F.3d 339, 345–

46 (5th Cir. 2006). Then, the inmate must demonstrate a subjective component by proving

that the prison official (1) knows the inmate faces a substantial risk of serious harm and

(2) disregards that risk by failing to take reasonable measures to abate it. Id. The Magistrate

Judge found that Plaintiff’s claims, construed most generously, demonstrated negligence on

the part of Defendant Carswell or disagreement with her treatment, neither of which are

sufficient to establish deliberate indifference. (Dkt. No. 15 at 7.) See Garrett v. Univ. of Tex.

Med. Branch, 261 F. App’x 759, 760 (5th Cir. 2008).

       Plaintiff filed specific objections to the Magistrate Judge’s report. He does not allege

any new facts, but he argues that the facts alleged in his pleadings support both the objective

and subjective components of the deliberate-indifference analysis. First, he argues that his

injury was so apparent that even a lay person would have known he required medical

attention. He claims that because it was obvious his shoulder was dislocated, the objective

component is met—Defendant Carswell knew he was injured and needed medical attention.

Then, he argues that the subjective component can be inferred from Defendant Carswell’s

statement that Plaintiff should not have been fighting.

The Court assumes for the sake of argument that a dislocated shoulder constitutes a serious

medical need. The authenticated surveillance video footage supports Plaintiff’s contention

that his injury was apparent. In the video, Plaintiff’s arm is hanging limp at his side. But it

belies his contention that Defendant Carswell ignored his medical needs. Plaintiff admits—


                                                 3
    Case 5:19-cv-00176-H Document 19 Filed 07/22/20                Page 4 of 6 PageID 78



and the video shows—that Defendant Carswell examined his shoulder immediately after the

injury occurred. The video also directly contradicts Plaintiff’s claim that Defendant

Carswell sent him back to general population. Rather, the video shows Defendant Carswell

escorting Plaintiff out of his general-population housing area after examining him and

taking him down a hallway. The authenticated records indicate that Plaintiff was taken to

the medical wing for further evaluation, which is consistent with what the video shows.

The records also suggest that around the same time, a different medical provider at LCDC

ordered an x-ray of Plaintiff’s shoulder. Plaintiff disputes this fact. See Dkt. No. 14 at 3.

       At this stage in the screening process, the Court must accept Plaintiff’s allegations as

true and cannot rely on the written records to rebut Plaintiff’s factual allegations. See

Williams v. Luna, 909 F.2d 121, 124 (5th Cir. 1990) (holding that prison records could not be

used to refute plaintiff’s Spears-hearing testimony). However, the Court must give credit to

video evidence that “utterly discredits” a plaintiff’s allegations. Scott v. Harris, 550 U.S. 372,

380 (2007). Moreover, the Court is not bound to adopt a plaintiff’s characterization of

events as fact where such video evidence contradicts their testimony. See Thompson v.

Mercer, 762 F.3d 433, 435 (5th Cir. 2014). Here, the video evidence directly contradicts

Plaintiff’s contention that Defendant Carswell released him straight back into general

population, so the Court does not accept Plaintiff’s characterization of the events as fact.

       And even if Defendant Carswell had actual knowledge of a risk of substantial harm

to Plaintiff, his admissions in conjunction with the authenticated video evidence show that

Defendant Carswell did not refuse to treat him, ignore his complaints, or intentionally treat

him incorrectly. At a minimum, Defendant Carswell examined Plaintiff’s shoulder and

escorted him out of general population. Plaintiff’s claims, therefore, amount to nothing
                                                4
     Case 5:19-cv-00176-H Document 19 Filed 07/22/20               Page 5 of 6 PageID 79



more than disagreement with treatment, which is insufficient to establish deliberate

indifference. Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).

       Plaintiff’s objections are overruled. The Court accepts and adopts the findings,

conclusions, and recommendation of the Magistrate Judge.

4.     Conclusion

       The Court orders:

       (1)     Plaintiff’s complaint is dismissed with prejudice under 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim.

       (2)     Dismissal of this action does not release Plaintiff or the institution where he is

incarcerated from the obligation to pay any filing fee previously imposed. See Williams v.

Roberts, 116 F.3d 1126, 1128 (5th Cir. 1997).

       (3)     This dismissal shall count as a qualifying dismissal, or “strike,” under

28 U.S.C. §§ 1915 and 1915A, 42 U.S.C. § 1997e, and Adepegba v. Hammons, 103 F.3d 383

(5th Cir. 1996), because Plaintiff sought in forma pauperis status and failed to state a claim.

Plaintiff is cautioned that if he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is incarcerated or detained in any facility

unless he is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

       (4)     All relief not expressly granted is denied, and any pending motions are

denied.

       (5)     Plaintiff is advised that if he appeals this order, he will be required to pay the

appeal fee of $505.00 pursuant to the PLRA, and he must submit an application to proceed

in forma pauperis and a 6-month Certificate of Inmate Trust Account at the same time he files

his notice of appeal.
                                                    5
Case 5:19-cv-00176-H Document 19 Filed 07/22/20       Page 6 of 6 PageID 80



  Judgment shall be entered accordingly.

  Dated July 22, 2020.

                                           ________________________________
                                           JAMES WESLEY HENDRIX
                                           United States District Judge




                                       6
